TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00709-CV


River Crossing Improvement Association, Inc., Appellant

v.

Patricia C. Henry, Appellee





FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 24,078, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellee Patricia C. Henry filed a motion to dismiss stating that appellant River
Crossing Improvement Association, Inc. has indicated that it will not pursue its appeal.  Appellant
and appellee then filed an agreed proposed order dismissing the appeal and assessing costs, including
costs incurred by appellee for a copy of the transcript, against appellant.  We grant the motion and
dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).


					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Agreed Motion
Filed:   May 8, 2003